UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1188


In Re:   FRANTZ CADET,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (3:09-cr-00044-JRS-1; 3:11-cv-00207-JRS)


Submitted:   April 24, 2012                 Decided:    June 6, 2012


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Frantz Cadet, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Frantz   Cadet     petitions       for   a   writ     of     mandamus,

alleging that the district court has unduly delayed ruling on a

document that he filed on August 9, 2011 in response to the

denial of his 28 U.S.C. § 2255 (West Supp. 2011) motion.                             He

seeks an order from this court directing the district court to

act.     Based     on   our     review   of     the   record,   we    deny   Cadet’s

petition for writ of mandamus without prejudice.                     Although Cadet

has not properly styled his pro se motion, a fair reading of his

filing indicates that he is seeking the type of relief spelled

out in Fed. R. Civ. P. 60.                We therefore direct the district

court to treat Cadet’s “Response to the Memorandum Order” as a

motion to reconsider or a motion under Rule 60 for relief from

the court’s dismissal and to dispose of the matter accordingly.

Should the district court fail to dispose of the motion in a

timely    fashion,      Cadet    may     renew    his   petition      for    writ   of

mandamus in this court.

               Accordingly, although we grant Cadet leave to proceed

in forma pauperis, we deny his petition for writ of mandamus

without prejudice.         We dispense with oral argument because the

facts    and    legal   contentions       are    adequately     presented     in    the

materials      before   the     court    and     argument   would     not    aid    the

decisional process.

                                                                   PETITION DENIED

                                           2